Case 2:19-cv-17721-BRM-ESK Document 27-7 Filed 10/20/20 Page 1 of 2 PagelD: 358

EXHIBIT |

 

44
Case 2:19-cv-17721-BRM-ESK Document 27-7 Filed 10/20/20 Page 2 of 2 PagelD: 359

Case 2:19-cv-17721-BRM-SCM Document19 Filed 06/11/20 Page 1 of 2 PagelD: 187

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

MIROSLAW WIERZBICKI,
CIVIL ACTION NO.

Plaintiff, 2:19-cv-17721 (BRM) (SCM)

v NOTICE OF MOTION TO DISMISS

PLAINTIFF’ S AMENDED COMPLAINT
ITY O ITY;

a ee IN LIEU OF ANSWER PURSUANT TO

JERSEY CITY POLICE DEPARTMENT; FED. R. CIV. P. 12(B) (6)

And John Does 1-2, AND 8 (A)

Defendants.

 

 

TO: The Hon. Brian R. Martinotti, U.S.D.d.
United States District Court - District of New Jersey
Martin Luther King Building
& U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

Livius M. Ilasz, Esq.

Ilasz & Associates

1035 Route 46 East, Suite 105

Clifton, New Jersey 07013

Counsel for Plaintiff, Miroslaw Wierzbicki

PLEASE TAKE NOTICE that in lieu of filing an answer to the
plaintiff’s amended complaint, on July 6, 2020, the undersigned,
Brittany M. Murray, Assistant Corporation Counsel for the City of
Jersey City, counsel for the Defendants City of Jersey City and
the Jersey City Police Department (collectively “City Defendants”)
shall move before the Honorable Brian R. Martinotti, U.S.D.U., in

the United States District Court, Newark, New Jersey, pursuant to

Fed. R. Civ. P. 12(b) (6) and 8(a) for an Order dismissing the
